
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


EMPLOYMENT AGREEMENT


        AGREEMENT, made and entered into as of December 15, 2003 by and between
Axis Specialty Limited, a Bermuda corporation (together with its successors and
assigns, the "Company"), and John R. Charman (the "Executive").

        WHEREAS, the Company and the Executive entered into an employment
agreement as of November 20, 2001 (the "Original Employment Agreement");

        WHEREAS, the Company and the Executive desire to continue the
Executive's service as its President and Chief Executive Officer and as a member
of its Board of Directors (the "Board"), and of the Executive Committee of the
Board (the "Executive Committee");

        WHEREAS, the Company and the Executive desire to amend and restate the
Original Employment Agreement as set forth herein and the Executive is willing
to continue to serve in his current positions under the terms and conditions of
this amended and restated agreement (the "Agreement");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive (the "Parties") agree as follows:

        1.    Term of Employment.    The Executive's term of employment under
this Agreement (the "Term") commenced on November 20, 2001 and shall continue
through the close of business on December 31, 2008, subject to earlier
termination as provided in Section 8 below. The "Initial Term" shall mean
November 20, 2001 through December 31, 2003 and the "New Term" shall mean
January 1, 2004 through the close of business on December 31, 2008.

        2.    Positions, Duties and Responsibilities.    

        (a)    General.    The Executive shall serve throughout the Term as
President and Chief Executive Officer and as a member of the Board and of the
Executive Committee, with all responsibilities and authorities normally
associated with those positions in a company of the size and nature of the
Company. The Executive shall report directly to the Board. The Executive's
employment under this Agreement shall be performed outside the United States.
The amount of time the Executive spends in Bermuda and Europe shall be such time
as is reasonably necessary to perform his responsibilities and services
hereunder, except for the amount of time necessary for him to attend meetings of
the Board and of committees of the Board of which he is a member. It is
understood that the Executive will not redomicile to Bermuda but that he expects
to maintain a resident in Bermuda. The Executive shall devote substantially all
of his business time and efforts to the business and affairs of the Company and
its Affiliates (an "Affiliate" of any person means any entity that controls, is
controlled by, or is under common control with, such person).

        (b)    Permitted Activities.    Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of other corporations or the boards
of a reasonable number of trade associations and/or charitable organizations,
(ii) engaging in charitable, community and other business affairs and (iii)
managing his personal investments and affairs, provided such activities do not,
in his reasonable judgment, materially interfere with the proper performance of
his responsibilities and duties hereunder.

        3.    Base Salary.    The Executive shall be paid a Base Salary by the
Company at an annual rate of no less than US$1,000,000 during the Initial Term
and at an annual rate of no less than US$1,250,000 during the New Term. The Base
Salary shall be payable in accordance with the regular payroll practices
applicable to senior executives of the Company, but no less frequently than
monthly. Such Base Salary

1

--------------------------------------------------------------------------------


shall be subject to review for increase at the discretion of the Board (or a
committee thereof). The Base Salary may not be decreased, at any time or for any
purpose, during the Term.

        4.    Annual Bonus.    In addition to the Base Salary provided for in
Section 3 above, the Executive shall be entitled to participate in the incentive
plans or programs of the Company established for senior executives ("Incentive
Plan") and shall have a target bonus opportunity each year during the New Term
of no less than 150% of Base Salary ("Target Bonus"), payable in that amount if
the performance goals established for the relevant year are met. If such
performance goals are exceeded, the Executive shall receive a larger amount of
up to 200% of the Target Bonus or more at the discretion of the Compensation
Committee. The performance goals for each year shall be established by the Board
(or a committee thereof) unless such goals are set forth in the applicable
Incentive Plan. For fiscal year 2003, the Executive may be awarded such annual
bonuses as may be determined by the Board (or a committee thereof), based on any
Incentive Plan; provided, however, in no event shall the annual bonus for fiscal
year 2003 be less than 75% of the annual Base Salary for the Initial Term. Any
such annual bonus shall, unless otherwise required under the applicable
Incentive Plan, be paid in cash in a lump sum promptly following determination
thereof.

        5.    Equity Awards.    

        (a)    Initial Awards.    The Company and the Executive have previously
entered into a Share Purchase Option Agreement, covering 253,139 common shares
of the Company, par value US$0.10 (the "Common Stock"), in the form attached
hereto as Exhibit A (the "Option Agreement"), such grant representing 1.5% of
the outstanding shares of Common Stock as of November 20, 2001.

        (b)    Subsequent Awards.    Beginning in calendar year 2002, the
Executive shall be eligible during the Term to participate in the Company's
long-incentive plans, including, but not limited to, the Company's 2003
Long-Term Equity Compensation Plan, as amended from time to time (including any
successor thereto) and to receive additional equity grants and awards, on terms
and conditions that are appropriate in light of his positions, his performance
and the performance of the Company, all as determined by the Board (or a
committee thereof) in its discretion.

        6.    Employee Benefit Programs.    During the Term, the Executive shall
be entitled to participate in all employee benefit plans and programs,
including, without limitation, (a) health and welfare plans and (b) pension
plans and programs in which senior executives of the Company are eligible to
participate (the "Benefit Programs"). To the extent that the Executive is not
eligible to participate in any Benefit Program, he shall be provided with the
after-tax economic equivalent of the coverages and benefits provided under such
program in which he is unable to participate. In addition, if necessary, the
Executive shall be provided interim coverage until such time as the Company has
adopted a program of employee benefit coverages. Interim coverage may be
provided through purchase of separate insurance contracts, through
self-insurance or, to the extent the Executive is permitted to continue to
maintain on a contributory basis the benefits he presently receives from other
sources, by reimbursing the Executive for the cost thereof on a basis that keeps
the Executive whole after taxes. The Executive shall be entitled to a
supplemental executive retirement benefit upon terms and conditions determined
by the Board, and the Company shall provide this benefit pursuant to a separate
agreement (the "SERP Agreement").

        7.    Expense Reimbursement and Fringe Benefits.    

        (a)    Expense Reimbursement.    The Company shall promptly reimburse
the Executive for all reasonable out-of-pocket travel expenses, entertainment
expenses and other expenses incurred by him in connection with his employment
under this Agreement, such reimbursement to be paid promptly after he submits
reasonable documentation with respect to such expenses. This shall include,
without limitation, reimbursement of any such expenses for air fare (which the
Executive shall be entitled to on a first-class basis including flights on the
Concorde, if available), hotel accommodations and meals. The

2

--------------------------------------------------------------------------------


Company shall also promptly reimburse the Executive for all costs and expenses
(including, without limitation, attorneys' fees and other charges of counsel)
incurred in connection with negotiating and documenting this Agreement and
related arrangements.

        (b)    Fringe Benefits.    In addition to compensation and benefits as
set forth elsewhere in this Agreement, the Executive shall be entitled to
participate during the Term in any and all of the fringe benefits made available
to senior executives of the Company in accordance with the terms and conditions
then applicable to participating senior executives generally. In all events, the
Executive shall be entitled during the Term to the following:

          (i)  reimbursement or payment of the cost (including initiation fees
and annual dues) of membership in two clubs in Bermuda or London;

         (ii)  reimbursement or payment of air fare for up to 14 round-trip
first-class non-business trips per year by the Executive or members of his
family between London, England and Bermuda or between Bermuda or London, England
and New York, New York or Newark, New Jersey (the benefit under this
Section 7(b)(ii) being in addition to any reimbursement of airfare described in
Section 7(a) above);

       (iii)  reimbursement or payment of the cost of financial and tax
planning, and of tax return preparation, such reimbursement not to exceed
US$10,000 per year;

        (iv)  a housing allowance for a residence in Bermuda equal to US$15,000
per month or such lesser amount agreed to by the Executive; and

         (v)  use of a luxury automobile at the Company's expense (including,
without limitation, the payment of all costs of fuel, a driver, maintenance
thereof and insurance thereon (except to the extent such costs would not be
reimbursement policies of the Company applicable to senior executives
generally).

        8.    Termination of Employment.    

        (a)    Termination Due to Death.    

          (i)  In the event that the Executive dies during the Term, the Term
shall expire as of the date of his death and the Executive's designated
beneficiary (or, in the absence of such a designation, the estate or other legal
representative of the Executive) shall be entitled to:

        (A)  the Executive's Base Salary, at the rate in effect immediately
prior to his death, through the end of the month in which the Executive dies
during the year of termination;

        (B)  a lump sum amount equal to one year's Base Salary at the rate in
effect immediately prior to his death;

        (C)  a separation bonus for the year of death (with the term "Separation
Bonus" meaning an amount no less than the greater of (x) US$1,000,000 if
termination is during the Initial Term or US$1,250,000 if termination is during
the New Term and (y) the highest amount awarded to the Executive as an annual
bonus for any of the three years (or such lesser number of years he has then
been employed) immediately preceding the year in which termination occurs);

        (D)  to the extent the Option Shares are not already vested and
exercisable, immediate vesting and exercisability, as of the date of death, for
all outstanding Option Shares scheduled to vest on or before the first
anniversary of the date of death, with the Option (as defined in the Option
Agreement) to remain exercisable as to all vested Option Shares for the lesser
of (x) one year following the date of death and (y) the remainder of its maximum
stated term, after which the Option shall expire;

3

--------------------------------------------------------------------------------




        (E)  vesting and exercisability, as the case may be, for all other
equity awards, including any restricted shares or stock options, in accordance
with their terms; and

        (F)   any other benefits described in Section 8(f) below.

        (b)    Termination Due to Disability.    

          (i)  Either Party may terminate the Executive's employment under this
Agreement prior to the then-scheduled expiration of the Term due to his
Disability by providing 15 days' prior written notice to the other party, in
which event the Term shall expire and the Executive shall be entitled to:

        (A)  the Base Salary, at the rate in effect immediately prior to the
date of termination, through the end of the month in which the Executive's
employment terminates due to Disability;

        (B)  a lump sum amount equal to one year's Base Salary at the rate in
effect immediately prior to such termination;

        (C)  a Separation Bonus for the year of termination;

        (D)  to the extent the Option Shares are not already vested and
exercisable, immediate vesting and exercisability, as of the date of
termination, for all outstanding Option Shares scheduled to vest on or before
the first anniversary of such date of termination, with the Option (as defined
in the Option Agreement) to remain exercisable as to all vested Option Shares
for the lesser of (x) one year following the date of termination and (y) the
remainder of its maximum stated term, after which the Option shall expire;

        (E)  vesting and exercisability, as the case may be, for all other
equity awards, including any restricted shares or stock options, in accordance
with their terms;

        (F)   disability benefits in accordance with any applicable Company
plans, programs, policies or agreements;

        (G)  continued coverage for 12 months under all Benefit Programs (or
their equivalent as provided in Section 6 above) in which the Executive was
participating immediately prior to the date of termination; provided, however,
that to the extent the Company is unable to continue such coverage, the Company
shall provide the Executive with economically equivalent benefits determined on
an after-tax basis and, provided further that any such continued coverage shall
be offset by comparable coverage provided to the Executive in connection with
subsequent employment or other service; and

        (H)  any other benefits described in Section 8(f) below.

For purposes of this Agreement, "Disability" shall mean that the Executive has
been unable to substantially perform his duties hereunder, due to physical or
mental incapacity, for 180 consecutive days.

        (c)    Termination for Cause.    

          (i)  The Executive's employment under this Agreement, and the Term,
may be terminated by the Board for Cause prior to the then-scheduled expiration
of the Term. For this purpose, "Cause" shall mean:

        (A)  conviction of the Executive of a felony involving moral turpitude,
or

        (B)  the Executive, in carrying out his duties for the Company under
this Agreement, has been guilty of gross neglect or gross misconduct resulting,
in either case, in material economic harm to the Company; provided, however,
that no act, or failure to act, by the Executive shall constitute Cause if the
Executive believed in good faith that such act, or failure to act, was in, or
not opposed to, the interests of the Company.

4

--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, the Executive shall not be
terminated for "Cause," within the meaning of clause (B) of this
Section 8(c)(i), unless written notice stating the basis for the termination is
provided to the Executive and he is given 15 days to cure the neglect or conduct
that is the basis of such claim and, if he fails to cure such neglect or
conduct, the Executive has an opportunity to be heard before the full Board of
the Company within 15 days following the end of such cure period and, within
five (5) days after such hearing, there is a unanimous vote of all disinterested
members of the Board to terminate him for Cause.

         (ii)  In the event of a termination for Cause in accordance with
Section 8(c)(i) above, the Executive shall be entitled only to (A) the Base
Salary, at the rate in effect at the date of termination, through the date on
which termination for Cause occurs, (B) continued eligibility for medical
benefit for 12 months pursuant to the Benefit Programs, provided that the
Executive must pay the full premiums for any such coverage and (C) any other
benefits described in Section 8(f) below.

        (d)    Termination Without Cause or With Good Reason.    

          (i)  Anything in this Agreement to the contrary notwithstanding, the
Executive's employment under this Agreement may be terminated, by prior written
notice by the terminating party to the other party, prior to the then-scheduled
expiration of the Term by the Company without Cause, or by the Executive with
"Good Reason" (as defined in Exhibit B), as provided in this Section 8(d), in
which event the Term shall expire. A termination due to Disability in accordance
with Section 8(b) above, or for Cause in accordance with Section 8(c) above,
shall not be deemed a termination without Cause or with Good Reason to which
this Section 8(d) applies.

         (ii)  Except in certain circumstances in connection with a Change in
Control as provided in Section 8(d)(iii) below, in the event that the
Executive's employment is terminated prior to the then-scheduled expiration of
the Term (x) by the Company without Cause or (y) by the Executive with Good
Reason, the Term shall expire and the Executive shall be entitled to:

        (A)  the Base Salary through the date of termination at the rate in
effect immediately prior to the date of termination;

        (B)  a lump sum amount equal to two years' Base Salary at the rate in
effect immediately prior to such termination;

        (C)  a Separation Bonus for the year of termination;

        (D)  an amount no less than the greater of (x) US$1,000,000 if
termination if during the Initial Term and US$1,250,000 if termination is during
the New Term and (y) the highest amount awarded to the Executive as an annual
bonus for any of the three years (or such lesser number of years he has then
been employed) immediately preceding the year in which termination occurs;

        (E)  to the extent the Option Shares are not already vested and
exercisable, immediate vesting and exercisability, as of the date of
termination, for all outstanding Option Shares scheduled to vest on or before
the first anniversary of the date of termination, with the Option (as defined in
the Option Agreement) to remain exercisable as to all vested Option Shares for
the lesser of (x) one year following the date of termination and (y) the
remainder of its maximum stated term, after which the Option shall expire;

        (F)   vesting and exercisability, as the case may be, for all other
equity awards, including any restricted shares or stock options, in accordance
with their terms;

        (G)  continued coverage for 12 months under all Benefit Programs (or
their equivalent as provided in Section 6 above) in which the Executive was
participating immediately prior to the date of termination; provided, however,
that to the extent the Company is unable to continue such coverage, the Company
shall provide the Executive with economically equivalent benefits

5

--------------------------------------------------------------------------------




determined on an after-tax basis and, provided further that any such continued
coverage shall be offset by comparable coverage provided to the Executive in
connection with subsequent employment or other service; and

        (H)  any other benefits described in Section 8(f) below.

        (iii) In the event that the Executive's employment herein is terminated
by the Company without Cause, or by the Executive for Good Reason, in either
case in anticipation of, or within the 12-month period following, a Change in
Control (as defined in Exhibit C), the Term shall expire and the Executive shall
be entitled to:

        (A)  the benefits described in Section 8(d)(ii)(A), (C), (F) and
(H) above;

        (B)  a lump sum amount equal to two year's Base Salary at the rate in
effect immediately prior to such termination;

        (C)  an amount no less than two (2) times the greater of (x)
US$1,000,000 if termination is during the Initial Term and US$1,250,000 if
termination is during the New Term and (y) the highest amount awarded to the
Executive as an annual bonus for any of the three years (or such lesser number
of years he has then been employed) immediately preceding the year in which a
Change in Control occurs;

        (D)  to the extent the Option Shares are not already vested and
exercisable, immediate vesting and exercisability, as of the date of
termination, for all outstanding Option Shares scheduled to vest on or before
the third anniversary of such date, with the Option (as defined in the Option
Agreement) to remain exercisable as to all vested Option Shares for the lesser
of (x) one year following the date of termination and (y) the remainder of its
maximum stated term, after which the Option shall expire; and

        (E)  continued coverage for 24 months under all Benefit Programs (or
their equivalent as provided in Section 6 above) in which the Executive was
participating immediately prior to the date of termination; provided, however,
that to the extent the Company is unable to continue such coverage, the Company
shall provide the Executive with economically equivalent benefits determined on
an after-tax basis and, provided further that any such continued coverage shall
be offset by comparable coverage provided to the Executive in connection with
subsequent employment or other service.

        (e)    Voluntary Termination by the Executive.    The Executive may
voluntarily terminate his employment under this Agreement, by prior written
notice to the Company, before the then-scheduled expiration of the Term, in
which event (x) the Term shall expire as of the date specified by the Executive
and (y) the Executive shall receive the same rights and benefits as applicable
to a termination by the Board for Cause in accordance with Section 8(c) above. A
voluntary termination under this Section 8(e) shall not be deemed a breach of
this Agreement. Neither a termination of the Executive's employment due to
Disability in accordance with Section 8(b) above, nor a termination of the
Executive's employment by the Executive for "Good Reason" in accordance with
Section 8(d) above, shall be deemed to be a voluntary termination within the
meaning of this Section 8(e).

        (f)    Miscellaneous.    

          (i)  On any termination of the Term, the Executive shall be entitled
to:

        (A)  the balance of any annual, long-term or other incentive award
earned (but not yet paid) prior to such termination;

        (B)  reimbursement of any business or other expenses pursuant to
Section 7 above; and

6

--------------------------------------------------------------------------------




        (C)  any other rights, compensation and/or benefits as may be due the
Executive in accordance with the terms and provisions of any agreements, plans
or programs of the Company, including this Agreement and the SERP Agreement (but
in no event shall the Executive be entitled to duplicative rights, compensation
and/or benefits).

        (ii) All amounts due under this Section 8 shall be paid (A) 50% in a
lump sum promptly following the date of termination and (B) 50% in a lump sum on
the first anniversary of the date of termination, provided, that the Company
shall pay interest at a rate of one-year LIBOR plus one percent (with such rate
being determined as of the date of termination) on (x) the amount in clause (B)
of this Section 8(f)(ii), with such interest accruing from the date of
termination until such amount is actually paid to the Executive and (y) any
amount that is due under this Agreement but remains unpaid (without regard to
the circumstances or reasons for the Company not paying such amount), with
interest accruing from the date such payment is due until such amount is
actually paid to the Executive.

        (iii) For purposes of this Agreement, in the event there is a reduction
in Base Salary that would constitute the basis for a termination for Good Reason
pursuant to Section 8(d) above, then "Base Salary" shall mean the Base Salary in
effect immediately prior to any such reduction.

        (g)    No Mitigation; No Offset.    In the event of any termination of
his employment under this Agreement, the Executive shall be under no obligation
to seek other employment, and there shall be no offset against amounts due the
Executive under this Agreement or otherwise on account of any remuneration
attributable to any subsequent employment that he may obtain or any claim that
the Company or any Affiliate may have against him. Any amounts due under this
Section 8 are considered to be reasonable by the Company and not in the nature
of a penalty.

        (h)    Notice Provisions.    In the event written notice of termination
has been given under this Section 8, no subsequent notice of termination,
whether written or otherwise, shall become effective until and unless the prior
notice ceases to be effective, provided, however, that (i) in the case of a
notice of termination for Cause, such notice shall be deemed to cease to be
effective upon cure or a failure to terminate upon a unanimous vote of all
disinterested members of the Board as provided in Section 8(c) above and (ii) in
the case of a notice of a voluntary termination by the Executive, such notice
shall be deemed to cease to be effective 30 days following notice of such
termination.

        9.    Noncompetition, Nonsolicitation, Confidentiality and
Non-Disparagement.    

        (a)    Noncompetition.    For a period of 12 months after termination of
his employment hereunder, the Executive shall not, directly or indirectly,
whether as an employee, consultant, partner, principal, agent, distributor,
representative or stockholder (except as a less than one percent stockholder or
other equity holder of a publicly traded entity or a less than five percent
stockholder or other equity holder of a privately held entity), engage in any
activities within the United States, United Kingdom or Bermuda if such
activities involve, to a material extent, insurance or reinsurance of entities
or exposures that are materially competitive with the businesses that (i) are
then being conducted by the Company or any subsidiary and (ii) were during the
Executive's employment either being conducted by, or being actively developed
by, the Company or any subsidiary. Notwithstanding the foregoing, any activity
that is approved by the Board shall not be deemed to violate the provisions of
this Section 9(a).

        (b)    Nonsolicitation.    For a period of 12 months after termination
of his employment hereunder, the Executive shall not, except in connection with
carrying out his duties for the Company or any subsidiary or otherwise at the
written request of the Company, (i) encourage any employee of the Company or any
subsidiary to leave the employ of the Company or any subsidiary, (ii) hire or
use the services of any employee of the Company or any subsidiary, and (iii)
solicit or cause another person or entity to solicit any customers or brokers of
the Company or any subsidiary to terminate or otherwise adversely modify their
relationship with the Company or any such subsidiary; provided that clause (i)
and clause (ii) of this Section 9(b) shall only apply to individuals employed by
the Company or any

7

--------------------------------------------------------------------------------


subsidiary at any point during the one-year period immediately preceding the
date of termination of Executive's employment. Nothing in this Section 9(b)
shall prevent the Executive from providing employment references for such
employees.

        (c)    Confidentiality.    The Executive covenants that he shall not,
without the prior written consent of the Board or of a person authorized by the
Board, disclose to any person, other than in connection with performing his
duties for the Company, any confidential proprietary information about the
Company or its business, unless and until such information has become known to
the public generally or within any industry in which the Company conducts
business (other than as a result of unauthorized disclosure by the Executive) or
unless (i) such disclosure is in confidence to an attorney for the purpose of
obtaining legal advice, (ii) such disclosure is in connection with any
litigation, arbitration or mediation involving this Agreement or other
agreements or arrangements involving the Parties, including, but not limited to,
the enforcement of this Agreement or such other agreements or arrangements or
(iii) the Executive is required to disclose such information (whether or not in
connection with a disclosure required in clause (ii)) by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information.

        (d)    Non-Disparagement.    The Executive shall not willfully or
knowingly make any public statement that would disparage or defame the Company.
The Company shall not, and shall cause each of the executives and directors of
the Company not to, willfully or knowingly make any public statement that would
disparage or defame the Executive. Notwithstanding the foregoing, nothing in
this Section 9(d) shall prevent any person from (i) responding publicly to any
incorrect, disparaging or defamatory public statement to the extent reasonably
necessary to correct or refute such public statement or (ii) making any truthful
statement to the extent (x) such disclosure is in confidence to an attorney for
the purpose of obtaining legal advice, (y) such disclosure is in connection with
any litigation, arbitration or mediation involving this Agreement or other
agreements or arrangements involving the Parties, including, but not limited to,
the enforcement of this Agreement or such other agreements or arrangements or
(z) the Executive is required to disclose such information (whether or not in
connection with a disclosure required in clause (y)) by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction.

        (e)    Scope.    For purposes of this Section 9, the Company shall be
deemed to include any entity that (i) is an Affiliate both during the Term and
at the time in question and (ii) is an Affiliate organized after the Term for
the purpose of holding the assets owned by the Company during the Term and/or
operating the business of the Company conducted during the Term. The covenants
set forth in this Section 9, except as provided in Section 9(a) and (b) above,
shall be without limitation as to time and geographic application.

        10.    Indemnification.    

        (a)   During the Term and at all times thereafter, if the Executive is
made a party, is threatened to be made a party, or reasonably anticipates being
made a party, to any Proceeding by reason of the fact that he is or was a
director, officer, member, employee, agent, manager, trustee, consultant or
representative of the Company or any Affiliate or is or was serving at the
request of the Company or any Affiliates, or in connection with his employment
as a director, officer, member, employee, agent, manager, trustee, consultant or
representative of another Person, or if any Claim is made, is threatened to be
made, or is reasonably anticipated to be made, that arises out of or relates to
the Executive's employment in any of the foregoing capacities, then the
Executive shall promptly be indemnified and held harmless to the fullest extent
permitted or authorized by the Bye-laws of the Company, or if greater, by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys' fees, judgments, interest, expenses
of investigation, penalties, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) incurred or suffered by the Executive

8

--------------------------------------------------------------------------------


in connection therewith or in connection with seeking to enforce his rights
under this Section 10(a), and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer, member, employee,
agent, manager, trustee, consultant or representative of the Company or other
Person, without limitation in time, and shall inure to the benefit of the
Executive's heirs, executors and administrators. The Executive shall be entitled
to prompt advancement of any and all costs and expenses (including, without
limitation, attorneys' fees and other charges of counsel) incurred by him in
connection with any such Proceeding or Claim, or in connection with seeking to
enforce his rights under this Section 10(a), any such advancement to be made
within 15 days after he gives written notice, supported by reasonable
documentation, requesting such advancement. Such notice shall include, to the
extent required by applicable law, an undertaking by the Executive to repay the
amount advanced, on an after-tax basis (that is, net of any applicable taxes),
if he is ultimately determined not to be entitled to indemnification against
such costs and expenses. Nothing in this Agreement shall operate to limit or
extinguish any right to indemnification, advancement of expenses, or
contribution that the Executive would otherwise have (including, without
limitation, by agreement or under applicable law). For purposes of this
Agreement, "Claim" shall mean any claim, demand, request, investigation,
dispute, controversy, threat, discovery request, or request for testimony or
information, "Person" shall mean any individual, corporation, partnership,
limited liability company, joint venture, trust, estate, board, committee,
agency, body, employee benefit plan or other person or entity and "Proceeding"
shall mean any actual, threatened, or reasonably anticipated, action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate,
formal, informal or other.

        (b)   Neither the failure of the Company (including its board of
directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by the Executive under Section 10(a) that indemnification of the
Executive is proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.

        (c)   The Executive shall, during his employment with the Company,
including as a director, and for at least six years thereafter, be covered by a
directors' and officers' liability insurance policy (or policies) on terms and
conditions no less favorable to him in any respect than those then applying to
any other present or former director or officer of the Company, but in all
events, the minimum aggregate coverage obtained by the Company, under which the
Executive is a covered person, shall be in an amount no less than US$50,000,000.

        11.    Excise Tax Adjustment Payments.    

        (a)    Payments.    In the event that any payment or benefit provided to
or for the benefit of the Executive in connection with this Agreement, any other
agreement or arrangement to which he and the Company are parties, his employment
with the Company, or the termination of such employment, other than any payment
pursuant to this Section 11(a) (a "Payment"), is subject to (x) the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any successor to such Section or (y) any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive from the Company, within 15 days
following the determination described in Section 11(b) below and no later than
such Excise Tax is due to be paid, through withholding or otherwise, an
additional payment ("Excise Tax Adjustment Payment") in an amount such that
after payment by the Executive of all applicable U.S. Federal, state, local and
other taxes and all applicable non-U.S. taxes (each computed at the maximum
marginal rates and including any interest or penalties imposed with respect to
such taxes), including any Excise Tax, imposed upon the Excise Tax Adjustment
Payment, the Executive retains an amount of the Excise Tax Adjustment Payment
equal to the Excise Tax imposed upon the Payment.

9

--------------------------------------------------------------------------------


        (b)    Determinations.    All determinations required to be made under
this Section 11, including whether an Excise Tax Adjustment Payment is required
and the amount of such Excise Tax Adjustment Payment, shall be promptly made by
a "big five" accounting firm (the "Accounting Firm"), selected by the Company
with the Executive's approval (which approval shall not be unreasonably withheld
or delayed). The Accounting Firm shall provide detailed supporting calculations
to the Company and the Executive within 15 business days of the date of the
Payment to which the Excise Tax Adjustment Payment relates. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor to
such Section) at the time of any initial determination hereunder, it is possible
that (x) certain Excise Tax Adjustment Payments will not have been made that
should have been made (an "Underpayment"), or (y) certain Excise Tax Adjustment
Payments will have been made that should not have been made (an "Overpayment"),
consistent with the calculations required to be made hereunder. In the event of
an Underpayment, such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive. In the event of an Overpayment, such
Overpayment shall be promptly repaid to the Company on an after-tax basis.

        12.    Resolution of Disputes.    Any dispute between the Parties,
including, without limitation, any dispute arising out of or relating to this
Agreement or any other agreement or arrangement to which the Executive and the
Company are parties, the Executive's employment with the Company, or the
termination of such employment, shall be resolved by confidential arbitration in
New York City in accordance with the Commercial Arbitration Rules (and not the
National Rules for Resolution of Employment Disputes) of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. All costs associated
with any such arbitration, including all attorneys' fees and other legal
expenses, shall be paid by the Company.

        13.    Withholding.    Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Executive shall be subject to tax withholding to the extent required by
applicable law, treaty or regulation. In lieu of withholding such amounts, in
whole or in part, the Company may accept, in its sole discretion, such other
provision for payment of required tax withholding as the Executive may
reasonably request.

        14.    Representations.    

        (a)   The Company represents and warrants that (i) it is fully
authorized by action of its Board (and of any other person or body whose action
is required) to enter into this Agreement and to perform its obligations under
it, (ii) the Board has approved (A) the transfer of all or any portion of the
Option (as defined in the Option Agreement) as permitted pursuant to
Paragraph (i) of the Option Agreement and (B) upon exercise of the Option (or
any portion thereof), the registration of the shares in the name of such
transferee, (iii) the officer signing this Agreement on its behalf is duly
authorized to do so, (iv) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree or any agreement, plan, bye-law, charter provision or corporate
governance document to which it is a party or by which it is bound and (v) upon
the execution and delivery of this Agreement by the Parties, this Agreement
shall be a valid and binding obligation of the Company, enforceable against it
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

        (b)   The Executive represents and warrants that, to the best of his
knowledge and belief, (i) delivery and performance of this Agreement by him does
not violate any applicable law, regulation, order, judgment or decree or any
agreement to which the Executive is a party or by which he is bound, (ii) he
does not and will not during his employment with the Company or any Affiliate
knowingly possess in tangible form, or knowingly use in connection with carrying
out his duties under this Agreement, any confidential or proprietary information
of a prior employer or other person the

10

--------------------------------------------------------------------------------


possession or use of which is restricted by any prior employment agreement or
other agreement by which he is bound and (iii) upon the execution and delivery
of this Agreement by the Parties, this Agreement shall be a valid and binding
obligation of the Executive, enforceable against him in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.

        15.    Entire Agreement.    This Agreement, together with its Exhibits
(which form a part of this Agreement for all purposes), amends and restates the
Original Agreement and contains the entire agreement between the Parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto; provided, however, that the
Executive's entitlements as a founder of the Company shall be understood not in
any way to be affected by the provisions of this Agreement. In the event of any
inconsistency between any provision of this Agreement and any provision of any
plan, program, policy, arrangement, bye-law, charter document, corporate
governance document, or agreement of the Company or any of its Affiliates, the
provisions of this Agreement shall control to the extent that they are more
favorable to the Executive unless the Executive otherwise agrees in a writing
that expressly refers to the provision of this Agreement whose control he is
waiving.

        16.    Assignability; Binding Nature.    This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs and assigns. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits hereunder, which may be transferred by will or
operation of law subject to the limitations of this Agreement. The Parties
recognize that the Executive also may transfer his rights under the Option
Agreement to the extent therein provided. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to an amalgamation, reconstruction, merger or consolidation in which Company is
not the continuing entity, or a sale or liquidation of all, or substantially
all, of the business and assets of the Company, provided that the assignee or
transferee is the successor to all, or substantially all, of the business and
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

        17.    Amendment or Waiver.    No provision in this Agreement may be
amended unless such amendment is agreed to in writing, signed by the Executive
and by a duly authorized officer of the Company. No waiver by any person of any
breach of another person of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by, or
on behalf of, the waiving person.

        18.    Notices.    Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given (a)
when delivered personally or (b) on the second business day after the day on
which it is sent by recognized courier with delivery acknowledged by written
receipt or (c) on the fifth business day after it is sent by certified or
registered mail, postage

11

--------------------------------------------------------------------------------


prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently by similar process give notice of:

If to the Company:   AXIS Specialty Limited
106 Pitts Bay Road
Pembroke, HM 08, Bermuda
Attn: Andrew Cook
If to the Executive:
 
John R. Charman
Bay House
4 Old Slip Lane
Pembroke HM 06
Bermuda

        19.    Severability.    In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

        20.    Survivorship.    The respective rights and obligations of the
Parties shall survive any termination of the Executive's employment under this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

        21.    Beneficiaries/References.    The Executive shall be entitled, to
the extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive's death by giving the Company written notice thereof. In the event of
the Executive's death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiaries, estate or other legal
representative.

        22.    Governing Law.    This Agreement shall be governed, construed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of Bermuda without reference to the principles of conflicts of law.

        23.    Headings.    The headings of the Sections of this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

        24.    Counterparts and Fascimile.    This Agreement may be executed in
one or more counterparts. Signatures delivered by facsimile shall be deemed
effective for all purposes to the extent permitted under applicable law.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    Axis Specialty Limited
 
 
By:
/s/  FRANK J. TASCO      

--------------------------------------------------------------------------------

Name: Frank J. Tasco
Title: Chairman, Compensation Committee
 
 
The Executive
 
 
/s/  JOHN R. CHARMAN      

--------------------------------------------------------------------------------

John R. Charman

13

--------------------------------------------------------------------------------




EXHIBIT A


SHARE PURCHASE OPTION AGREEMENT


        AGREEMENT, made and entered into as of November 20, 2001 (the "Grant
Date") by and between Axis Specialty Limited, a Bermuda corporation (together
with its successors and assigns, the "Company") and John R. Charman (the "Option
Holder").

        WHEREAS, the Company and the Option Holder (the "Parties") have
concurrently entered into an agreement (the "Employment Agreement") pursuant to
which the Option Holder is to serve the Company as Chairman of its Board of
Directors and as Chairman of the Executive Committee of that Board; and

        WHEREAS, the Company has decided to grant the option described below to
the Option Holder as an inducement to accept such positions and as a performance
incentive;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the Parties
agree as follows:

        (a)    Grant.    The Company hereby unconditionally grants to the Option
Holder, effective as of the Grant Date, the right and option to purchase 253,139
shares (the "Option Shares") of the voting common shares of the Company, par
value US $0.10 (the "Common Stock"), on the terms and conditions hereinafter set
forth (the "Option").

        (b)    Purchase Price.    Except as otherwise provided in Paragraph (i)
below, the purchase price of the Option Shares subject to the Option (the
"Option Price") shall be: US $100.00 per Share.

        (c)    Term of the Option.    The Option shall have a term commencing on
the Grant Date and continuing through the tenth anniversary of such date (the
"Option Period") and shall be exercisable, at any time, during the Option Period
as provided in Paragraph 9(d) below.

        (d)    Vesting and Exercisability.    The Option shall vest, and become
exercisable as to one-third of the Option Shares on each of the first, second
and third anniversaries of the Grant Date, provided that the Option shall vest,
and become exercisable, on certain terminations of the Optionee's employment
with the Company under the Employment Agreement to the extent set forth in
Section 8 of the Employment Agreement. Except to the extent otherwise provided
in Section 8 of the Employment Agreement, the Option shall expire on any
termination of the Option Holder's employment with the Company. The Option shall
be exercisable by the Option Holder, or in the event of his death or his
judicially determined incompetence, by his estate or other legal representative,
or, to the extent the Option is transferred, in whole or in part, in accordance
with the provisions of Paragraph (i) below, by a transferee of the Option Holder
(a "Transferee"). As hereinafter used, the term "Option Holder" shall include
the Option Holder's estate, other legal representative or Transferee, as
appropriate.

        (e)    Exercise of the Option.    In order to exercise the Option, the
Option Holder shall submit to the Company an instrument in writing specifying
the number of Option Shares in respect of which the Option is being exercised,
accompanied by payment, in a manner reasonably acceptable to the Company, of the
aggregate Option Price for the Option Shares in respect of which the Option is
being exercised. A share certificate, or certificates, representing the
purchased Option Shares shall then promptly be delivered to the Option Holder;
provided, however, that the Company shall not be obligated to deliver any Option
Shares hereunder if the delivery of such Option Shares would violate the
provisions of any applicable law, in which event the Company shall, as soon as
practicable, take whatever action it reasonably can so that such Option Shares
may be delivered without resulting in such violation of law.

14

--------------------------------------------------------------------------------




        (f)    Status of Option Shares.    Option Shares purchased pursuant to
any exercise of the Option shall, upon delivery to the Option Holder, rank
equally in all respects with the other shares of the voting Common Stock, but
shall not carry any option or other right to subscribe for additional shares of
Common Stock.

        (g)    Rights as Shareholder.    The Option Holder shall not, by virtue
of the Option, be entitled to any rights of a shareholder of the Company, either
at law or equity, and the grant of the Option shall not confer on the Option
Holder any right with respect to continuance of his employment the Company nor
shall such grant interfere in any way with the right of the Company to terminate
the Option Holder's employment at any time. Notwithstanding the foregoing, in
the event that the Option Holder purchases Option Shares pursuant to an exercise
of the Option, the Option Holder shall enjoy, with respect to such Option
Shares, "tag-along" rights, "put" rights, exchange rights, registration rights,
rights with respect to securities of any "Designated Subsidiary" (as defined in
the Company's Bye-Laws) and other comparable rights on the most favorable basis
provided for each such right to any other holder of Common Stock.

        (h)    Recapitalizations and Adjustments.    In the event of any merger,
consolidation, reorganization, recapitalization, spin-off, split-up,
combination, reconstruction, amalgamation, share exchange, liquidation,
dissolution, share split, share dividend, other distribution of securities or
other property in respect of shares or other securities, or other change in
corporate structure or capitalization affecting the rights or value of the
securities then subject to this Option Agreement, the Company shall promptly
make appropriate adjustment(s) in the number and/or kind of securities subject
to this Option Agreement and/or in the Option Prices and/or in other terms and
conditions of this Option Agreement, and/or the Company shall promptly make
appropriate provision(s) for supplemental payments of cash, securities and/or
other property, in each case so as to avoid dilution or enlargement of the
rights of the Option Holder and of the after-tax economic opportunity and value
represented by this Option Agreement. If an event occurs that may require an
adjustment (or other action) pursuant to the preceding sentence, the Company
shall promptly deliver to the Option Holder a certificate that specifies (x) the
event in question and (y) either the action(s) being taken or the reasons why
the Company believes no action is needed.

        (i)    Nonassignability and Transferability.    The Option may not be
assigned or otherwise transferred, disposed of or encumbered by the Option
Holder, in whole or in part, except: (i) by will or the laws of descent and
distribution or (ii) by the Option Holder to members of "the Option Holder's
immediate family", to a trust established for the exclusive benefit of one or
more members of "the Option Holder's immediate family" and/or the Option Holder,
or to a partnership pursuant to which the only partners are one or more members
of "the Option Holder's immediate family" and/or the Option Holder. For purposes
of this Agreement, "the Option Holder's immediate family" shall mean the initial
Option Holder's children, stepchildren, grandchildren, parents, spouse, siblings
(including half brothers and sisters), and in-laws, and includes relationships
arising because of legal adoption. The Company represents and warrants that its
Board has approved the transfer of all or any portion of the Option to and the
exercise thereof by Option Holder's immediate family or trust or partnership as
permitted by this Paragraph (i) and the registration of any Option Shares to be
delivered upon exercise of the Option in the name of any Option Holder to whom
the Option may be transferred pursuant to this Paragraph (i).

        (j)    Obligations as to Share Capital.    The Company agrees that it
shall at all times maintain authorized and unissued share capital sufficient to
fulfill all of its obligations under this Agreement.

        (k)    Restrictions on Transfer of Option Shares.    Neither the Option
Shares nor any interest in them may be sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with the terms, conditions and

15

--------------------------------------------------------------------------------




restrictions as set forth in the Bye-Laws of the Company, applicable United
States federal and state securities laws or any other applicable laws or
regulations and the terms and conditions of this Agreement. Each certificate for
Option Shares delivered upon exercise of the Option, unless at the time of
exercise such Option Shares are registered under the Securities Act of 1933,
shall bear the following legend or such other legend as the Company reasonably
deems appropriate:

        "These securities have not been registered under the United States
Securities Act of 1933, as amended. These securities cannot be offered,
transferred or sold unless (i) a registration statement under such Act is in
effect with respect to such securities or a written opinion from counsel
reasonably acceptable to Atlas Specialty Limited (the "Company") is obtained to
the effect that no such registration is required, and (ii) the transferee is
approved by applicable regulatory authorities, if such approval is required and
(iii) simultaneously the appropriate number of shares of any Designated
Subsidiary (as such term is defined in the Bye-Laws of the Company and only if
the Board of Directors of the Company has constituted any entity a Designated
Subsidiary) is offered, transferred or sold together with each share represented
hereby that is proposed to be offered, transferred or sold. The Company reserves
the right to refuse the transfer of such securities until such conditions have
been fulfilled. Sections 68 through 70 of the Company's Bye-Laws contain other
significant restrictions on transfers of shares of the Company."

Any certificate delivered at any time in exchange or substitution for any
certificate bearing such legend or such other legend reasonably deemed
appropriate by the Company shall also bear such legend unless, in the opinion of
counsel for the Company, the securities represented thereby need no longer be
subject to the restriction contained herein. The provisions of this
Paragraph (n) shall be binding upon all subsequent holders of certificates
bearing the above legend.

        (l)    Withholding.    The Option Holder agrees to make appropriate
arrangements with the Company for satisfaction of any applicable tax withholding
requirements, or similar requirements, arising out of this Agreement.

        (m)    Incorporation of Provisions.    Sections 11, 12, 14, 15, 16
(first and third sentences only), 17, 18, 19, 20, 21 (second sentence only), 22,
23 and 24 of the Employment Agreement (relating, respectively, to excise tax
adjustment payments, resolution of disputes, representations, integration and
inconsistencies, assignability, amendments or waivers, notices, severability,
beneficiaries/references, governing law, headings and counterparts) shall be
deemed incorporated into this Agreement as if fully set forth herein, with all
references to the Executive in such Sections being deemed to be references to
the Option Holder. All capitalized terms not defined in this Share Purchase
Option Agreement shall have the meanings set forth in the Employment Agreement.

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    Axis Specialty Limited
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
The Option Holder        
 
 


--------------------------------------------------------------------------------

John R. Charman

17

--------------------------------------------------------------------------------




EXHIBIT B


GOOD REASON


        For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following (without the Executive's express prior written consent
and without full cure within ten days of the Executive giving notice to the
Company or the Board, as the case may be, requesting cure):

(i)(A) The assignment to the Executive of duties materially inconsistent with
the Executive's positions and responsibilities as set forth in Section 2 of the
Employment Agreement; (B) any material reduction in the Executive's authorities
or responsibilities; or (C) any removal of the Executive from, or any failure to
elect or reelect the Executive to, the positions of President and Chief
Executive Officer or as a member of the Board or of the Executive Committee,
except in connection with a termination of the Executive's employment (w) by the
Company (whether for Cause or without Cause), (x) by either Party for
Disability, (y) by the Executive voluntarily or (z) as a result of the
Executive's death;

(ii)(A) Any reduction in the Executive's Base Salary or target bonus opportunity
as a percentage of Base Salary or (B) following any Change in Control, failure
to pay the Executive an annual bonus in an amount no less than the greater of
(x) US$1,250,000 and (y) the largest amount awarded to the Executive as an
annual bonus for any of the three years (or such lesser number of years he has
then been employed) immediately preceding the year in which a Change in Control
occurs and, if applicable, failure to calculate such bonus in a manner as
favorable to the Executive as that used to calculate the most recent annual
bonus paid to the Executive prior to the Change in Control;

(iii)The failure by the Company to obtain the specific assumption of this
Agreement by any successor to, or assign of, the Company or any person acquiring
all or substantially all of the Company's business or assets;

(iv)Any material breach by the Company or any of its Affiliates of any of its
material obligations to the Executive or members of his family, under this
Agreement or otherwise; or

(v)Requiring the Executive to be based at any office or location in violation of
Section 2(a) of the Employment Agreement, except for travel reasonably required
in the performance of the Executive's duties.

18

--------------------------------------------------------------------------------






EXHIBIT C


CHANGE IN CONTROL


        "Change in Control" shall mean the occurrence of any of the following
events:

          (i)  any "person," as such term is used as of November 20, 2001 in
Sections 3(a)(9) and 13(d) of the United States Securities Exchange Act of 1934,
becomes a "beneficial owner," as such term is used in Rule 13d-3 promulgated
under that act, of 30% or more of the Voting Stock of the Company, measured
either by number of shares or by voting power;

         (ii)  the majority of the Board consists of individuals other than
"Incumbent Directors," which term means the members of the Board on the
November 20, 2001; provided that any person becoming a director subsequent to
such date whose election or nomination for election was supported by two-thirds
of the directors who then comprised the Incumbent Directors shall be considered
to be an Incumbent Director;

       (iii)  the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

        (iv)  all or substantially all of the assets or business of the Company
is disposed of pursuant to an amalgamation, merger, consolidation or other
transaction (unless the shareholders of the Company immediately prior to such
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or

         (v)  the Company combines with another entity and is the surviving
entity but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Stock of the combined entity, measured either by number of shares
or by voting power (there being excluded from the Voting Stock held by such
shareholders, but not from the Voting Stock of the combined entity, any shares
received by Affiliates of such other entity in exchange for Voting Stock of such
other entity).

For purposes of the foregoing, "Voting Stock" shall mean capital stock of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect members of a board of directors (or
equivalent governing person or body) and "Affiliate" of any person shall mean
any person that controls, is controlled by, or is under common control with,
such person.

19

--------------------------------------------------------------------------------






QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT

EXHIBIT A



SHARE PURCHASE OPTION AGREEMENT

EXHIBIT B



GOOD REASON

EXHIBIT C



CHANGE IN CONTROL
